DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 February 2022 has been entered.

Status of Claims and Other Notes
Claim(s) 1, 2, 4–12, and 14–18 is/are pending.
Claim(s) 3 and 13 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Claim(s) 1, 2, 4–12, and 14–18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the thermoplastic polymer is not a constitutional ingredient of the separator." Claim 1 recites, in the preamble, "[a] separator." It is unclear if the limitations directed to "a thermoplastic polymer" are part of the claimed invention because the limitation the thermoplastic polymer is not a constitutional ingredient of the separator" explicitly excludes "a thermoplastic polymer" as an ingredient of the separator.
Claim 2 and 4–7 is directly or dependent from claim 1 and includes all the limitations of claim 1. Therefore, claims 2 and 4–7 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "wherein the thermoplastic polymer comprises one selected from the group consisting of poly(cis-chlorobutadiene), poly(trans-chlorobutadiene), poly(ethyl vinyl ether), poly(l-butene), poly(trans-1,4-butadiene), and a combination thereof." Claim 1, which claim 8 is directly dependent, recites the limitation "the thermoplastic polymer is not a constitutional ingredient of the separator." It is unclear how claim 8 further limits the subject 
Claim 9 recites the limitation "wherein a melting point of the thermoplastic polymer is 86 to 124°C." Claim 1, which claim 9 is directly dependent, recites the limitation "the thermoplastic polymer is not a constitutional ingredient of the separator." It is unclear how claim 9 further limits the subject matter of claim 1 because claim 9 includes only a limitation directed "the thermoplastic polymer" and claim 1 explicitly excludes "a thermoplastic polymer" as an ingredient of the separator.
Claim 10 is indirectly dependent from claim 1 and includes all the limitations of claim 1. Therefore, claim 10 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the separator according to claim 1" and includes all the limitations of claim 1. Therefore, claim 11 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is directly dependent from claim 11 and includes all the limitations of claim 11. Therefore, claim 12 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14–18 are directly or indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 14–18 are also indefinite for failing to particularly point 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 8 recites the limitation "wherein the thermoplastic polymer comprises one selected from the group consisting of poly(cis-chlorobutadiene), poly(trans-chlorobutadiene), poly(ethyl vinyl ether), poly(l-butene), poly(trans-1,4-butadiene), and a combination thereof." Claim 1, which claim 8 is directly dependent, recites the limitation "the thermoplastic polymer is not a constitutional ingredient of the separator." Claim 8 does not further limit the subject matter of claim 1 because claim 8 includes only a limitation directed "the thermoplastic polymer" and claim 1 explicitly excludes "a thermoplastic polymer" as an ingredient of the separator.
Claim 9 recites the limitation "wherein a melting point of the thermoplastic polymer is 86 to 124°C." Claim 1, which claim 9 is directly dependent, recites the limitation "the thermoplastic polymer is not a constitutional ingredient of the separator." Claim 9 does not .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
Claim 1 recites the limitation "the thermoplastic polymer is not a constitutional ingredient of the separator." Claim 1 recites, in the preamble, "[a] separator." For purposes of the Office Action, limitations directed to "a thermoplastic polymer" will not further limit the claimed separator because the thermoplastic polymer is not a constitutional ingredient of the separator.

Claim Rejections - 35 USC § 102
Claim(s) 1, 2, 4, 5, 10–12, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roumi (US 2013/0017432 A1).
Regarding claim 1, Roumi discloses a separator (100) for an electrochemical device, interposed between a cathode and an anode to prevent a short circuit between both the cathode and the anode (FIG. 7, [0132]), wherein the separator comprises:
through-holes having a diameter of 1–20 μm in a thickness direction (see periodic holes, [0182]–[0183]), and
the through-holes penetrate through an entire thickness of the separator (see perforated, [0182]–[0183]).
claim 2, Roumi discloses all claim limitations set forth above and further discloses a separator:
wherein the separator (100) is subjected to a temperature equal to or higher than 70° C. and lower than 130° C (TABLE 1, [0182]–[0183]).
Regarding claim 4, Roumi discloses all claim limitations set forth above and further discloses a separator:
wherein the separator (100) is a porous polymer substrate (FIG. 1, [0182]–[0183]).
Regarding claim 5, Roumi discloses all claim limitations set forth above and further discloses a separator:
wherein a melting point of the porous polymer substrate is equal to or higher than 130° C (TABLE 1, [0182]–[0183]).
Regarding claim 10, Roumi discloses all claim limitations set forth above and further discloses a separator:
wherein the temperature is 86–124° C (TABLE 1, [0182]–[0183]).
Regarding claim 17, Roumi discloses all claim limitations set forth above and further discloses a separator:
wherein the diameter is 1 to 15 µm (see periodic holes, [0182]–[0183]). 
Regarding claim 18, Roumi discloses all claim limitations set forth above and further discloses a separator:
wherein the diameter is 9 to 12 µm (see periodic holes, [0182]).
Regarding claim 11
through-holes having a diameter of 1–20 μm in a thickness direction (see periodic holes, [0182]–[0183]), and
the through-holes penetrate through an entire thickness of the separator (see perforated, [0182]–[0183]).
Regarding claim 12, Roumi discloses all claim limitations set forth above and further discloses an electrochemical device:
which is a lithium secondary battery (FIG. 7, [0132]).

Claim(s) 1, 4–6, and 14–16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daido et al. (US 2003/0003363 A1, hereinafter Daido).
Regarding claim 1, Daido discloses a separator for an electrochemical device, interposed between a cathode and an anode to prevent a short circuit between both the cathode and the anode, wherein the separator comprises:
through-holes having a diameter of 1–20 μm in a thickness direction (see holes, [0126]), and
the through-holes penetrate through an entire thickness of the separator (see holes, [0126]).
Regarding claim 4, Daido discloses all claim limitations set forth above and further a separator:
wherein the separator is a porous polymer substrate (see Celgard™ 2400, [0126]).
Regarding claim 5
wherein a melting point of the porous polymer substrate is equal to or higher than 130° C (see polypropylene, [0126]).
Regarding claim 6, Daido discloses all claim limitations set forth above and further discloses a separator:
wherein the porous polymer substrate comprises one selected from the group consisting of high density polyethylene, linear low density polyethylene, low density polyethylene, ultrahigh molecular weight polyethylene, polypropylene, polybutylene, polypentene, and a combination thereof (see polypropylene, [0126]).
Regarding claim 14, Daido discloses all claim limitations set forth above and further discloses a separator:
wherein the porous substrate has pores (see Celgard™ 2400, [0126]), and
the diameter of the through-holes is larger than a diameter of the pores (see holes, [0126]).
Celgard (Celgard® High Performance Battery Separators) discloses Celgard™ 2400 has an average pore size of 0.043 µm, which is smaller than the 2 µm holes formed by the needle.
Regarding claim 15, Daido discloses all claim limitations set forth above and further discloses a separator:
wherein a pore size of the pores is 0.01 to 50 µm (see Celgard™ 2400, [0126]).
Celgard discloses Celgard™ 2400 has an average pore size of 0.043 µm.
Regarding claim 16
wherein a porosity of the porous substrate is 10 to 95 % (see Celgard™ 2400, [0126]).
Celgard discloses Celgard™ 2400 has a porosity of 41%.

Claim Rejections - 35 USC § 103
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roumi (US 2013/0017432 A1) as applied to claim(s) 1 above, and further in view of Tanaka et al. (US 2005-100899 A, hereinafter Tanaka).
Regarding claim 7, Roumi discloses all claim limitations set forth above, but does not explicitly disclose a separator:
wherein the through-holes are spaced from each other with an interval of 1–300 mm.
Tanaka discloses a separator (13) having through-holes (13a) that are spaced from each other with an interval of 1 to 300 mm (see interval, [0030]) to improve the safety of the battery (see excellent safety, [0011]). Roumi and Tanaka are analogous art because they are directed to lithium secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the through-holes of Ueki with the interval of Tanaka in order to improve the safety of the battery.

Response to Arguments
Applicant's arguments with respect to claim(s) 1, 2, 4–12, and 14–18 have been considered but are moot because the new ground of rejection does not rely on any reference 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725